         Case 2:17-cv-00355-MMD-BNW Document 108 Filed 02/13/20 Page 1 of 4



1    ADAM H. SPRINGEL, ESQ.
     Nevada Bar No.: 7187
2
     MICHAEL A. ARATA, ESQ.
3    Nevada Bar No.: 11902
     SPRINGEL & FINK LLP
4    10655 Park Run Drive, Suite 275
     Las Vegas, NV 89144
5
     Telephone:   (702) 804-0706
6    Facsimile:   (702) 804-0798
     E-Mail:      aspringel@springelfink.com
7                 marata@springelfink.com
8
     Attorneys for Defendant,
9    RAINBOW VILLAS CONDOMINIUM ASSOCIATION
10                                  UNITED STATES DISTRICT COURT
11                                   FOR THE DISTRICT OF NEVADA
                                                     ***
12   U.S. BANK, N.A., AS TRUSTEE FOR THE              ) Case No.: 2:17-cv-00355-MMD-BNW
     CERTIFICATE HOLDERS OF BANC OF                   )
13   AMERICA FUNDING 2008-FTI TRUST,                  )
     MORTGAGE PASS-THROUGH                            )
14   CERTIFICATES, SERIES 2008-FTI                    )
                                                      ) REQUEST TO REMOVE ATTORNEYS FROM
15                                                    ) ELECTRONIC SERVICE LIST
                                   Plaintiffs,        )
16   vs.                                              )
                                                      )
17   LV REAL ESTATE STRATEGIC INVESTMENT )
     GROUP, LLC SERIES 211, a Nevada limited          )
18   liability company; RAINBOW VILLAS                )
     CONDOMINIUM ASSOCIATION, a Nevada non- )
19   profit corporation; and TERRA WEST               )
     COLLECTIONS GROUP, LLC d/b/a Assessment )
20   Management Services, a Nevada limited-liability )
     company,                                         )
21                                                    )
                                  Defendants,         )
22                                                    )
     RAINBOW VILLAS CONDOMINIUM                       )
23   ASSOCIATION,                                     )
                                                      )
24                                Cross-Claimant,     )
                                                      )
25   v.                                               )
                                                      )
26   LV REAL ESTATE STRATEGIC INVESTMENT )
     GROUP, LLC SERIES 211; TERRA WEST                )
27   COLLECTIONS GROUP, LLC d/b/a                     )
     ASSESSMENT MANAGEMENT SERVICES,                  )
28                                                    )
                                  Cross-Defendants )



                                               -1-
          Case 2:17-cv-00355-MMD-BNW Document 108 Filed 02/13/20 Page 2 of 4



1                REQUEST TO REMOVE ATTORNEYS FROM ELECTRONIC SERVICE LIST
2           PLEASE TAKE NOTICE that law firm of Springel & Fink, LLP is no longer a counsel of
3    records for RAINBOW VILLAS CONDOMINIUM ASSOCIATION.
4           Please remove attorneys Adam H. Springel and Michael A. Arata from the Court’s Electronic
5    Service List.
6
7                        th
            DATED this 13 day of February, 2020.
8
                                                     SPRINGEL & FINK LLP
9
                                                     /s/ Michael A. Arata
10
                                              By:                   _________________
11                                                   ADAM H. SPRINGEL, ESQ.
                                                     Nevada Bar No.: 7187
12                                                   MICHAEL A. ARATA, ESQ.
                                                     Nevada Bar No.: 11902
13
                                                     10655 Park Run Drive, Suite 275
14                                                   Las Vegas, NV 89144

15
16                                         COURT APPROVAL
17          IT IS SO ORDERED
18
19                2/14/2020
            DATE: __________________
20
21                                                   ______________________________________
22                                                   UNITED STATED FEDERAL COURT JUDGE
                                                     Case No.: 2:17-cv-00355-MMD-BNW
23
24
25
26
27
28




                                            -2-
         Case 2:17-cv-00355-MMD-BNW Document 108 Filed 02/13/20 Page 3 of 4



1                                         CERTIFICATE OF SERVICE
                       U.S. Bank N.A. v. LV Real Estate Strategic Investment Group, et al.
2
                        United States District Court Case No. 2:17-cv-00355-MMD-BNW
3
     STATE OF NEVADA                       )
4                                          ) ss.
     COUNTY OF CLARK                       )
5
            I, Ella Wilczynski declare:
6
            I am a resident of and employed in Clark County, Nevada. I am over the age of eighteen years
7    and not a party to the within action. My business address is 10655 Park Run Drive, Suite 275, Las
     Vegas, Nevada, 89144.
8
9           On February 13, 2020, I served the document described as Request To Remove Attorneys From
     Electronic Service List on the following parties:
10
      Melanie Morgan, Esq.       Michael Beede, Esq.                        George F. Ogilvie, Esq.
11    Jared M. Sechrist, Esq.    James W. Fox, Esq.                         Jason Sifers, Esq.
12    AKERMAN, LLP               THE LAW OFFICE OF MIKE                     MCDONALD CARANO, LLP
      1635 Village Center Circle,BEEDE, PLLC                                2300 W. Sahara Avenue, #1200
13    #200                       2470 St. Rose Pkwy, #201                   Las Vegas, NV 89102
      Las Vegas, NV 89134        Henderson, NV 89074                        jsifers@mcdonaldcarano.com
14    melanie.morgan@akerman.com esservice@legallv.com                      Attorneys for Defendant Terra
15    jared.sechrist@akerman.com          Attorneys for Defendant,          West Collections Group, LLC
      Attorneys for Plaintiff,            LV Real Estate Strategic          D/B/A Assessment
16    U.S. Bank, N.A., As Trustee         Investment Group, LLC Series      Management Services
      For The Certificate holders Of      211 and Nevada Sandcastles,
17    Banc Of America Funding             LLC
18    2008-Ft1 Trust, Mortgage Pass-
      Through Certificates, Series
19    2008-Ft1
20
21                 VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with
22                 postage thereon fully prepaid, in the United States mail at Las Vegas Nevada. I am
                   “readily familiar” with the firm’s practice of collection and processing correspondence by
23                 mailing. Under that practice, it would be deposited with the U.S. postal service on that
                   same day with postage fully prepaid at Las Vegas, Nevada in the ordinary course of
24                 business
25
                   VIA FACSIMILE: by transmitting to a facsimile machine maintained by the person on
26                 whom it is served at the facsimile machine telephone number at last given by that person
                   on any document which he/she has filed in the cause and served on the party making the
27                 service. The copy of the document served by facsimile transmission bears a notation of
28                 the date and place of transmission and the facsimile telephone number to which
                   transmitted. A confirmation of the transmission containing the facsimile telephone



                                                   -3-
          Case 2:17-cv-00355-MMD-BNW Document 108 Filed 02/13/20 Page 4 of 4



1                   numbers to which the document(s) was/were transmitted will be maintained with the
                    document(s) served.
2
3    X              VIA ELECTRONIC SERVICE: by submitting the foregoing to the Court’s E-filing System
                    for Electronic Service upon the Court’s Service List pursuant to EDCR 8. The copy of the
4                   document electronically served bears a notation of the date and time of service. The
                    original document will be maintained with the document(s) served and be made available,
5
                    upon reasonable notice, for inspection by counsel or the Court.
6
     I declare under penalty of perjury that the foregoing is true and correct.
7
8                                                                  /s/ Ella Wilczynski
                                                                                              ____________
9                                                                  An employee of Springel & Fink LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  -4-
